Citation Nr: 1029517	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-18 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to February 
1982.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied service connection for a back 
condition.  The Veteran disagreed, and this matter is properly 
before the Board for adjudication.


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.	The Veteran sustained a low back injury in service. 

3.	Symptoms of a low back disability were chronic in service.  

4.	Symptoms of a low back disability have been continuous since 
service separation.

5.	The Veteran has a current lumbar strain.

6.	There is competent or probative evidence that relates the 
Veteran's current lumbar strain to an in-service injury or 
event.


CONCLUSION OF LAW

A lumbar strain was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in proceeding 
with this appeal given the favorable nature of the Board's 
decision.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability resulting 
from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).  

The Veteran contends that he injured his back in October 1980, 
for which he was given massive doses of muscle relaxants and 
taken off of normal duties for a time.  He asserts that he was 
treated for almost a year for the injury.  He further states that 
the injury has never completely healed and contends that over the 
years, the injury has gotten progressively worse.  He has sought 
no treatment since leaving the military but has treated himself 
with various over-the-counter medications.  

The Veteran's service treatment records show in-service treatment 
for a back condition on several occasions.  An October 1980 
health record shows the Veteran had back pain in the lumbar 
region.  A November 1980 health record demonstrates the Veteran 
had pain in the lower thoracic region due to playing football and 
moving furniture.  He was diagnosed with muscle spasm and 
prescribed Robaxin.  In April 1981, the Veteran was seen for back 
pain under both shoulder blades and diagnosed with a back strain 
of the dorsal spine.  An August 1981 x-ray reveals the Veteran 
had slight curvature of the lumbar spine convexity to the right 
which possibly represents splinting. At that time, abdominal 
films were otherwise normal, with no evidence of specific 
abnormality.  In September 1981, the Veteran was treated for 
injury to the lumbar back and prescribed Tylenol.  An x-ray taken 
on the same day shows no evidence of comparison fracture.  The 
radiologist noted that lumbar lordotic curvature was markedly 
straightened with slight scoliosis, which could be related to a 
significant degree of spasm.  He further noted that the 
intervertebral disc spaces, articular structures, and vertebral 
bodies appeared preserved.  The medical impression was 
significant lumbar spasm.  In the Veteran's December 1981 report 
of medical history, the Veteran noted "recurrent back pain" 
which referred to muscle spasms that were diagnosed and treated 
with medication.  In the December 1981 discharge examination, the 
examiner noted a normal spine.

In a May 2006 letter, the Veteran's daughter states that she 
observed her father having back problems after the military.  She 
explains that he was unable to function at "100%" and took 
over-the-counter medication to relieve his back pain, which 
seemed to help a little.  

There are no private treatment records as the Veteran contends 
that he has treated his back injury himself with over-the-counter 
medications.  In May 2007, the Veteran underwent a VA 
examination.  At the examination, the Veteran reported first 
experiencing low back pain after extensive heavy lifting, which 
was made worse with lifting and carrying.  The examiner noted 
decreased motion, stiffness, and pain, but no fatigue, weakness, 
or spasms.  Objective abnormalities of the thoracic sacrospinals 
were also noted.  X-rays show no evidence of acute compression 
deformity, subluxation, or defects in the pars interarticularis.  
The examiner diagnosed the Veteran with mechanical lumbar strain 
but could not resolve whether the injury was related to service 
without resorting to speculation because the Veteran states 
ongoing lumbar pain, however, there is no evidence of treatment 
since 1990, and the current lumbar spine film showed no defects.

Although the examiner noted the Veteran's medical history of not 
seeking medical treatment after service, all medical evidence of 
record must be evaluated in its entirety.  Owens v. Brown, 7 Vet. 
App. 429 (1995).  The Veteran's service treatment records 
establish evidence of an in-service low back injury.  The VA 
examination establishes a current diagnosis of a lumbar strain 
but does not contain a nexus opinion linking the Veteran's low 
back strain to an in-service occurrence because the record does 
not contain medical evidence of continuity of symptomatology.  

Because a layperson is competent to establish the presence of 
observable symptomatology, the Board finds the Veteran competent 
to state that the back injury sustained in service has never 
completely healed.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Thus, the Board must determine if his assertions that he 
has treated himself with various over-the-counter medications are 
credible, and the Board cannot determine that lay evidence lacks 
credibility solely because it is unaccompanied by contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006).  Because the Veteran's service treatment 
records show he sustained an in-service injury and a 2007 VA 
examination shows a current diagnosis of a low back strain, the 
Veteran's statements are consistent with the findings in his 
medical examinations.  Therefore, the Board finds the Veteran's 
statement to be credible to show continuity of symptomotology of 
back pain.  

Although the VA examiner could not provide a nexus opinion, there 
is no contrary evidence against service connection.  Where an 
approximate balance of positive and negative evidence exists in 
favor or against the claim, the benefit-of-the doubt is given to 
the veteran.  38 C.F.R. § 3.102.  Based on the evidence of 
record, the Board finds that service connection for lumbar strain 
must be granted.


ORDER

Entitlement for service connection for a lumbar strain is 
granted.





____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


